Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
Examiner's Amendment/Interview Summary
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview to attorney of record, Grant J Steyer on 11/05/2021 and agreed to accept the changes. 

The following amendments applied to the claims filed on 08/25/2021:
Claim 3 replace “claim 1” with ---claim 1,---
Claim 4 replace “claim 1” with ---claim 1,---
Claim 9 replace “claim 1” with ---claim 1,---


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-4, 9-18 are allowed. The art of record does not teach or render obvious an  intraoral phototherapy device for directing light from an associated light source into an oral cavity of a patient including a main body portion shaped to conform to contours of the oral cavity when inserted therein to direct the light to targeted regions of the oral cavity, the main body portion includes a pair of laterally extending side wings free of biting projections; has a u-shaped cross section along a central plane; and is sized and shaped to be received between a patient's teeth and cheeks on opposite sides of the oral cavity for transmitting and directing the light to the targeted regions of the oral cavity; a central projection extending from the main body portion along a perpendicular line that is perpendicular to a line tangent to an apex of the main body portion, wherein the central projection extends along the central plane from an apex of the u- shaped cross section of the main body portion , past midway of the u-shaped cross section of the main body portion, and terminates at a distal edge of the central projection; wherein the midway is located halfway between the line tangent to the apex and a line intersecting both distal ends of the u-shaped cross section of the main body portion and in combination with limitations set forth in the claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOGESH P PATEL/           Primary Examiner, Art Unit 3772